          Case 2:21-cv-00113-CB Document 22 Filed 05/10/21 Page 1 of 19




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                                  :
                                                  :
 VIVEK RAJKUMAR,                                  :
                                                  :
              Plaintiff,                          :
                                                  :   Civil Action No. 2:21-cv-113
                                                  :
                vs.                               :
                                                  :
 GATEWAY SCHOOL DISTRICT,                         :
                                                  :
                           Defendant              :
                                                  :
                                                  :
                                                  :


  DEFENDANT’S BRIEF IN SUPPORT OF ITS MOTION TO DISMISS PLAINTIFF’S
                  AMENDED COMPLAINT PURSUANT TO
       RULE 12(B)(6) OF THE FEDERAL RULES OF CIVIL PROCEDURE

       Defendant, Gateway School District (hereinafter the “District”), by and through its

attorneys, Andrews & Price, LLC, files the following Brief in Support of the District’s Motion to

Dismiss Plaintiff’s Amended Complaint Pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure:

                                       I.   BACKGROUND

       Plaintiff initiated this matter by the filing of a Complaint on January 26, 2021. Plaintiff

filed an Amended Complaint on April 30, 2021. As required by Rule 12(b)(6) of the Federal Rules

of Civil Procedure, Defendant assumes Plaintiff’s, allegations to be true, and views all facts in the

light most favorable to them. Viewed according to these standards, the facts affecting Plaintiff’s
            Case 2:21-cv-00113-CB Document 22 Filed 05/10/21 Page 2 of 19




claims against the Defendant are construed as follows for purposes of resolving the Motion to

Dismiss.1

         Plaintiff is a resident of the Monroeville borough and a matriculated student of the Gateway

School District, who has taken considerable interest in the functioning and governance of the

Gateway School District which includes attendance at meetings of the School Board of the

Gateway School District (the “School Board”), communication with teachers, communication with

administrators regarding the curriculum, attendance at the community library that is located on

Defendant’s property, and general attendance at school-sponsored events and activities that are

otherwise open to the public. (Complaint hereinafter “C” ¶ 10). 2 At all relevant times, Plaintiff

has had an interest in sharing ideas with District administrators in regard to improvement of the

academic curriculum, the honoring of academic achievements, and general thoughts and

suggestions regarding changes at the District. (C, ¶ 13).

         In June 2014, in accordance with his interest in making improvements at the District,

Plaintiff approached administrators at the District with photographs he had taken at another local

school district of plaques that were displayed and recognized each year’s Valedictorian, National

Merit Finalists, and an “SAT Hall of Fame” for students scoring 1450 and above. (C, ¶ 15).

Plaintiff suggested to District administrators that he believed that honoring District academic

achievers in the same or similar manner would be a good addition to the District. (C, ¶ 16). The

following day, Plaintiff planned to attend the District’s graduation ceremony. Upon entering the

ceremony, Plaintiff was detained by two Monroeville Police officers. (C, ¶ 17). Due to the




1
  In accordance with the standard of review, the “facts” relevant to this Motion to Dismiss are taken from the Plaintiff’s
Complaint and Amended Complaint. By no means does the District concur with this rendition of the facts other than
for the purpose of resolving this motion.
2
   Aside from the additional factual averments described below, all factual averments of Plaintiff’s Complaint are
identical to those of Plaintiff’s Amended Complaint.
              Case 2:21-cv-00113-CB Document 22 Filed 05/10/21 Page 3 of 19




embarrassment and confusion regarding his temporary detention by the police officers, Plaintiff

went back to the District the next day to ask District administrators about this detention. Plaintiff

was informed by Gateway administrators that they questioned his motives in showing them the

photographs and instructed the police officers to “keep an eye” on him. (C, ¶ 18).

           In or around September 2014 (then) Assistant Superintendent, Dr. William Short,3 sent an

email to Gateway High School faculty and staff indicating that if the Plaintiff entered Gateway

High School or contacted anyone within Gateway High School, that Monroeville Police corporal

Mark Kandrack was to be informed. At that time, Cpl. Kandrack was the District’s School

Resource Officer (“SRO”). (C, ¶ 20). In September 2014, Plaintiff exchanged emails with District

counselor Colleen Tortorella expressing concerns about the physics curriculum at Gateway High

School. (C, ¶ 21). Pursuant to Dr. Short’s directive, Mrs. Tortorella informed Cpl. Kandrack of

this correspondence. (C, ¶ 22). Cpl. Kandrack inappropriately shared details of this correspondence

with at least one individual outside of the District and outside of Monroeville Police Department.

(C, ¶ 23).

           On or around January 19, 2016, Plaintiff visited Gateway High School in order to speak

with the SRO to report a crime and to discuss bringing charges against an individual known to the

SRO. (C, ¶ 30). Plaintiff visited the District’s premises after school-hours, and all extracurricular

activities that day had been cancelled; thus, no students were present on the premises. (C, ¶ 31).

Plaintiff and the SRO spoke in the lobby of the District’s building. (C, ¶ 32). After several minutes

of speaking, the SRO became angry and physically assaulted Plaintiff. (C, ¶ 33). The SRO forcibly

removed Plaintiff from the District building at that time. (C, ¶ 34). During the assault, the Plaintiff




3
    Dr. Short is now the Superintendent for the District.
          Case 2:21-cv-00113-CB Document 22 Filed 05/10/21 Page 4 of 19




yelled out in order to alert the administrative personnel who were in the building at the time. (C, ¶

35).

       In response thereto, Plaintiff received a letter, via constable, dated January 21, 2016 (the

“Defiant Trespass notice”) from the law firm of Bruce E. Dice & Associates, P.C., which

represents Gateway School District. The letter alleged that Plaintiff had “exhibited disruptive, loud

and/or abrasive behavior with more than one employee on Gateway School District property in

direct contravention of Gateway’s School Visitors Policies after he was asked to leave the

property.” (C, ¶ 37). Further, the Defiant Trespass notice indicated that Plaintiff was “no longer

licensed or privileged to enter upon or remain at any of the properties owned by Gateway School

District, except for meetings scheduled, in advance, by an administrator of the District.” (C, ¶ 38).

Then-superintendent Dr. Nina Zetty made the decision to ban Plaintiff from District properties

because he yelled out to attract the nearby administrators’ attention during the SRO’s assault on

him. (C, ¶ 39).

       The Defiant Trespass notice threatened legal action against Plaintiff, indicating that

“Should the District learn that there has been a violation of the enclosed policy you may be

removed from the property and proper legal action may be taken by the District.” (C, ¶ 40). The

Defiant Trespass notice provided no end date to this ban nor any exceptions for attendance at

public school board meetings, public events, or access to the public community library. (C, ¶ 41).

Furthermore, Defendant has repeatedly ignored attempts by the Plaintiff to communicate within

the parameters of the ban. (C, ¶ 42). On several occasions following the issuance of the ban,

Plaintiff called Gateway School District requesting to speak to an administrator about the ban. (C,

¶ 43). None of Plaintiff’s phone calls were returned. (C, ¶ 44).
          Case 2:21-cv-00113-CB Document 22 Filed 05/10/21 Page 5 of 19




       On July 18, 2017, Plaintiff, in compliance with the Defiant Trespass notice, sent email

correspondence to District administrators Dr. William Short, Dr. Dennis Chakey, and Dr. Guy

Rossi requesting a time to come in and meet to discuss reconsidering the ban. (C, ¶ 45). Plaintiff

received no response to his July 18, 2017 inquiry, despite the Defiant Trespass notice indicating

that he would be permitted on District property for the purpose of “meetings scheduled, in advance,

by an administrator of the District.” (C, ¶ 46). Defendant has expanded the ban articulated in the

Defiant Trespass notice to include the prohibition of communications with District employees and

attendance at District events occurring off of District-property. (C, ¶ 47).

       On August 6, 2018, Plaintiff exchanged emails with District counselor, Mrs. Colleen

Tortorella, where she indicated that “[t]he only communications you are permitted to have with

Gateway at this time are to request transcripts.” (C, ¶ 48). On September 6, 2018, Plaintiff

communicated via email with District teacher, Mr. Mark Wallace, requesting a letter of

recommendation in support of his application for admission to the Massachusetts Institute of

Technology (“MIT”). (C, ¶ 49). On September 7, 2018, Mr. Wallace, in part, replied “I am really

not allowed to respond to you on school email. However, I can do the letter for you.” (C, ¶ 50).

On September 30, 2018, Plaintiff sent a similar email correspondence to District teacher, Dr. James

Pottinger, requesting a letter of recommendation. No reply was received. (C, ¶ 51). On October

18, 2018, Plaintiff followed-up via email correspondence with Dr. Pottinger regarding his request

for a recommendation letter. No reply was received. (C, ¶ 52).

       At 8:02 AM on October 22, 2018, Dr. Short sent Mr. Wallace and Dr. Pottinger an email

saying that they were permitted to respond to Plaintiff’s email requests for a letter of

recommendation. (C, ¶ 53). At 8:10 AM on October 22, 2018, Dr. Pottinger finally responded,

noting, in part: “I was waiting for a confirmation from Dr. Short regarding our communication via
          Case 2:21-cv-00113-CB Document 22 Filed 05/10/21 Page 6 of 19




the school district resources. He recently confirmed the permission via email. I would be happy to

help you attain your goals and support you in your academic endeavors.” (C, ¶ 54).

        On December 14, 2018, Plaintiff attempted to attend the 15th annual Coffee-fora-Change

charity event which took place at North American Martyrs Church, located at 2526 Haymaker

Road, Monroeville, Pennsylvania 15146. (C, ¶ 55). The property which North American Martyrs

Church is located on is not owned by the District, and attendance at the event was open to the

general public. (C, ¶ 56). After arriving at the event, and even though the event was not held on

District property, Plaintiff was informed by District teacher and faculty sponsor for the event, Mr.

Shawn Whelan, that he was not permitted to be at the event due to the terms of the Defiant Trespass

notice. (C, ¶ 57).

        On January 2, 2019, counsel for Plaintiff requested via email correspondence to counsel

for District that the District issue a notice to all faculty and staff of the District indicating that the

Defiant Trespass notice ban does not extend to electronic communication and that they are

permitted to engage in email correspondence with the Plaintiff should they wish to do so. (C, ¶

58).

        Plaintiff’s Amended Complaint (“AC”) contains additional averments. On April 17, 2019,

counsel for Plaintiff again contacted counsel for Defendant, reiterating a request for updated

records related to the Defiant Trespass notice ban. No response was received. (AC, ¶ 60). As a

result, Plaintiff’s counsel followed up on her April 17, 2019 request on May 3, 2019. Three days

later, counsel for Defendant responded to Plaintiff’s counsel via email, sharing that she had

contacted Defendant and its staff had indicated they were working to process the request. (AC, ¶

61). Despite this, no response was received. As a result, Plaintiff’s counsel reached out to

Defendant’s counsel again on August 28, 2019. More specifically, she requested an update
           Case 2:21-cv-00113-CB Document 22 Filed 05/10/21 Page 7 of 19




regarding the status of the previous request. (AC, ¶ 62). That same day, Defendant’s counsel

responded, indicating that she was meeting with her client that day and would provide an update

following that discussion. (AC, ¶ 63). On August 29, 2019, Defendant’s counsel shared that she

had reiterated Plaintiff’s counsel’s request, and she had again been told that Defendant was looking

for Plaintiff’s records. (AC, ¶ 64). On September 9, 2019, Plaintiff’s counsel received her client’s

records from Defendant. Upon review, though, it became clear that only Plaintiff’s previous

educational records were included. (AC, ¶ 65). Plaintiff alleges that it was not until September 9,

2019 that Plaintiff learned that Defendant had not revised its Defiant Trespass ban, despite his

efforts to work cooperatively through counsel to address his concerns. (AC, ¶ 66). To date, the

Defiant Trespass ban remains in effect. (AC, ¶ 67).

         Plaintiff’s Amended Complaint consists of four counts as follows: COUNT I -

Constitutional and Civil Rights Pursuant to 42 U.S.C. §§ 1983, 1988 First Amendment Retaliation;

COUNT II - Constitutional and Civil Rights Pursuant to 42 U.S.C. §§ 1983, 1988 Violation of

First Amendment Speech Rights; COUNT III - Unconstitutional Prior Restraint Pursuant to 42

U.S.C. §§ 1983, 1988 Violation of First and Fourteenth Amendment Rights to Free Speech;

COUNT IV - Violation of Article I, Section 7 Pennsylvania Constitution.

         Plaintiff alleges that his discussions with District employees and participation in advocacy

efforts with District employees regarding educational programming and the District’s curriculum,

were a matter of public importance, specifically important to all residents of the District which

were protected by the First Amendment of the U.S. Constitution and Article I, Section 7 of the

Pennsylvania Constitution.4 Plaintiff alleges that his report of a crime to the District’s SRO, and



4
 Plaintiff’s Amended Complaint does not explicitly allege a violation of his right to free speech under Article I,
Section 7 of the Pennsylvania Constitution but rather repeats a claim of a violation of the First Amendment of the
United States Constitution; however, Count IV is titled “Violation of Article I, Section 7 Pennsylvania Constitution.”
            Case 2:21-cv-00113-CB Document 22 Filed 05/10/21 Page 8 of 19




his attempts to draw attention to the SRO’s ensuing assault on him, were a substantial motivating

factor behind Defendant issuing a Defiant Trespass Notice against Plaintiff and barring him from

any further attendance, participation, or involvement in District-matters and activities. (AC, ¶ 80).

          Plaintiff alleges that the District has a pattern and practice of retaliating against Plaintiff

for his continued involvement in District matters, including detaining him for attending a

graduation ceremony, and informing staff that law enforcement should be notified if he came into

a District building, such that these actions have the force of a custom or policy. (AC, ¶ 76). By

permanently barring Plaintiff from District-premises, District-activities, and threatening legal

action against Plaintiff for violation of the same, it is alleged that the Defendant violated Plaintiff’s

First and Fourteenth Amendment rights under the U.S. Constitution and his rights under Article I,

Section 7 of the PA Constitution and discouraged his further exercise of such rights. (AC, ¶¶ 77,

88, 93, 99).

          Under Plaintiff’s Pennsylvania Constitutional claim in Count IV, Plaintiff claims to have

suffered substantial damages including litigation expenses including attorney fees, loss of

reputation, humiliation, embarrassment, inconvenience, loss and/or delay of educational

opportunities, mental and emotional anguish and distress and other compensatory damages. (AC,

¶ 101).

          The District files the within Brief in Support of the Motion to Dismiss Plaintiff’s Amended

Complaint in its entirety, as Plaintiff’s claims fail to state a claim upon which relief can be granted.

Additionally, the District requests the dismissal of any monetary damages requested as part of

Count IV of the Amended Complaint, as Plaintiff’s claims fail to state a claim upon which relief

can be granted.
           Case 2:21-cv-00113-CB Document 22 Filed 05/10/21 Page 9 of 19




                                II.      STANDARD OF REVIEW


         Federal Rule of Civil Procedure 12(b)(6) states that a complaint may be dismissed for

“failure to state a claim upon which relief can be granted.” Fed.R.Civ.P. 12(b)(6). In order to

survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as true,

to “state a claim to relief that is plausible on its face.” Iqbal, 129 S.Ct. at 1949 (quoting Twombly,

550 U.S. at 570). In Iqbal, the Supreme Court outlined a two-part analysis that district courts must

conduct when reviewing a complaint challenged under 12(b)(6). See Flower v. UPMC Shadyside,

578 F.3d 203, 210–211 (3d Cir. 2009).

         In Fowler, this Court held that, following Iqbal, motions to dismiss for failure to state a

claim in civil cases should be subject to a two-part analysis.5 Fowler, 578 F.3d at 210–211. First,

the court should separate the factual and legal elements of a claim; it must accept any well-pleaded

facts as true but may disregard any legal conclusions. Id. Second, the court must determine whether

the well-pleaded facts are sufficient to show that the plaintiff has a “plausible claim for relief.” Id.

at 211. “In other words, a complaint must do more than allege the plaintiff's entitlement to relief.

A complaint has to ‘show’ such an entitlement with its facts.” Id. If the well-pleaded facts do no

more than permit the court to infer the mere possibility of misconduct, the complaint has not

“shown” that the pleader is entitled to relief.6 Id.

         The Court recognized in Fowler that both Twombly and Iqbal specifically repudiated the

earlier standard of Conley v. Gibson, 355 U.S. 41, 45-46 (1957), which permitted dismissal of a

complaint for failure to state a claim only if “it appear[ed] beyond doubt that the plaintiff can prove




5
  In Burtch v. Milberg Factors, Inc., 662 F.3d 212, 221 (3d Cir. 2011), cert. denied, 132 S. Ct. 1861 (2012), the Court
added the step of first identifying the elements of the plaintiff’s cause of action.
6
  Twombly and Iqbal are not satisfied by the presence of any factual allegations, but only by factual allegations
sufficient to support a plausible, rather than simply conceivable, claim.
           Case 2:21-cv-00113-CB Document 22 Filed 05/10/21 Page 10 of 19




no set of facts in support of his claim which would entitle him to relief.” Fowler, 578 F.3d at 210.

          A complaint must do more than allege the plaintiff’s entitlement to relief, but instead must

“show” such entitlement with its facts in order to survive a motion to dismiss. Id. Therefore,

“[d]etermining whether a complaint states a plausible claim for relief will . . . be a context-specific

task that requires the court to draw on its judicial experience and common sense.” McTernan v.

City of York, 577 F.3d 521, 530 (3d Cir. 2009) (quoting Iqbal, 129 S.Ct. at 1950).

          Although this Court must accept all well pleaded facts in the complaint as true, legal

conclusions are not “entitled to the assumption of truth.” Iqbal, 129 S. Ct. at 1950 (citation

omitted). Because Fed. R. Civ. P. 8 (a)(2) requires a showing, rather than a blanket assertion, of

entitlement to relief, courts evaluating the viability of a complaint must look beyond conclusory

statements and determine whether the complaint has alleged enough facts to state a claim to relief

that is plausible on its face. Bell Atlantic v. Twombly, 550 U.S. 544, 127 S. Ct. 1955, 1974, 167

L. Ed. 2d 929, 949 (2007).

          Indeed, it is not sufficient to allege mere elements of a cause of action; instead a complaint

must allege facts “to raise a right to relief above the speculative level.” Umland v. Planco

Financial Services, Inc., 542 F.3d 59, 64 (3d Cir. 2008) (quoting Philips v. County of Allegheny,

515 F.3d 224, 233 (3d Cir. 2008)). A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged. Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949, 173 L. Ed. 2d

868 (2009). Examination of the context of the claim, including the underlying substantive law is

therefore necessary in order to properly assess plausibility. Renfro v. Unisys Corp., 671 F.3d 314,

321 (citing In re Insurance Brokerage Antitrust Litigation, 618 F.3d 300, 320, n. 18 (3d Cir.

2010)).
         Case 2:21-cv-00113-CB Document 22 Filed 05/10/21 Page 11 of 19




                                      III.    ARGUMENT

A.     PLAINTIFF’S AMENDED COMPLAINT IS TIME BARRED.

1.    Plaintiff’s Amended Complaint should be dismissed in its entirety based on time-
barred claims stemming from the Defendant’s issuance of the “Defiant Trespass Notice.”

       All of the claims within Plaintiff’s Amended Complaint are brought either pursuant to 42

U.S.C.A. §1983 (with requests for attorney fees pursuant to §1988) or the Pennsylvania

Constitution.

       With respect to §1983 actions, there is no federal statute of limitations. However, §1988

contains a borrowing provision under which this gap shall be filled by reference to “the common

law, as modified and changed by the constitution and statutes of the State wherein the court having

jurisdiction of such civil ... cause is held.” 42 U.S.C.A. §1988. In Wilson v. Garcia, 471 U.S. 261,

105 S.Ct. 1938, 85 L.Ed.2d 254 (1985), the Supreme Court determined after extensive discussion

that all §1983 actions should be classified as claims for personal injury for the purpose of

determining the limitations period under the applicable state law. Garcia, 471 U.S. at 272–76, 280,

105 S.Ct. at 1944–47, 1949.

       Based on its personal injury tort law, the statute of limitations for a § 1983 claim arising in

Pennsylvania is two years. 42 Pa. Cons.Stat. § 5524(2); see also Kost v. Kozakiewicz, 1 F.3d 176,

189–90 (3d Cir.1993)(emphasis added). Federal law governs a cause of action's accrual date. Genty

v. Resolution Trust Corp., 937 F.2d 899, 919 (3d Cir.1991). Under federal law, a cause of action

accrues, and the statute of limitations begins to run, “when the plaintiff knew or should have known

of the injury upon which its action is based.” Sameric Corp. v. City of Philadelphia, 142 F.3d 582,

599 (3d Cir.1998) (citation omitted); see also Montgomery v. De Simone, 159 F.3d 120, 126 (3d

Cir.1998). The determination of the time at which a claim accrues is an objective inquiry; we ask

not what the plaintiff actually knew but what a reasonable person should have known. Barren v.
         Case 2:21-cv-00113-CB Document 22 Filed 05/10/21 Page 12 of 19




United States, 839 F.2d 987, 990 (3d Cir.1988). As a general matter, a cause of action accrues at

the time of the last event necessary to complete the tort, usually at the time the plaintiff suffers an

injury. See United States v. Kubrick, 444 U.S. 111, 120, 100 S.Ct. 352, 62 L.Ed.2d 259 (1979).

“The cause of action accrues even though the full extent of the injury is not then known or

predictable. Were it otherwise, the statute would begin to run only after a plaintiff became satisfied

that he had been harmed enough, placing the supposed statute of repose in the sole hands of the

party seeking relief.” Wallace, 549 U.S. at 391, 127 S.Ct. 1091 (internal quotation marks and

citations omitted).

       With respect to Pennsylvania Constitutional actions, such claims are also subject to a two

year statute of limitations under 42 Pa.C.S. § 5524(7): “Any other action or proceeding to recover

damages for injury to person or property which is founded on negligence, intentional, or otherwise

tortious conduct” must be commenced within two years of the actionable conduct. McGinness v.

Nazareth Borough, CIV.A. 13-7087, 2015 WL 1511051, at *5 (E.D. Pa. Apr. 2, 2015).

       Plaintiff’s claims stem entirely from the “Defiant Trespass Notice” issued by the District

on January 21, 2016. Under the above-described precedent, all claims based on this Notice were

time barred as of January 21, 2018. This is because this Notice would have been the event upon

which Plaintiff knew or should have known of the injury upon which his claims are based. This

tolling date applies even though the full extent of any alleged injuries as a result of this ban might

not have been known at the time it was issued (i.e., whether it applied to electronic communication

with District personnel or to District sponsored events on non-District property).

       The above-described precedent rejects the precise type of tolling theory which Plaintiff

presents, attempting to extend the tolling of a statute by continually reaching out to the District

and requesting additional clarification on a ban that had been in place since 2016. If the tolling of
         Case 2:21-cv-00113-CB Document 22 Filed 05/10/21 Page 13 of 19




Plaintiff’s claims were extended by District personnel simply failing to respond to a particular

email sent by Plaintiff, r the District failing to provide clarification of the Defiant Trespass Notice

to Plaintiff’s satisfaction, the tolling of such claims could continue in perpetuity. As demonstrated

above, this is not the case and all of Plaintiff’s claims would have been time barred as of two years

from the date of the issuance of the Defiant Trespass Notice. Therefore, Plaintiff’s Complaint is

entirely time barred and should be dismissed with prejudice.

2.      Plaintiff’s Amended Complaint fails to present a viable continuing violation exception
to the timely filing requirement.

       Plaintiff has asserted that the District’s prohibition of Plaintiff from communicating or

speaking with any District employee and/or participating or attending any District-associated event

constitutes and continues to constitute an unconstitutional prior restraint. (Amended Complaint, ¶

93).

       “The continuing violations doctrine is an ‘equitable exception to the timely filing

requirement.’ ” Cowell v. Palmer Township, 263 F.3d 286, 292 (3d Cir.2001) (quoting West v.

Philadelphia Elec. Co., 45 F.3d 744, 754 (3d Cir.1995)). The doctrine is most frequently applied

in the Title VII context, but has been applied in other contexts as well, including claims brought

under section 1983. See Cowell, 263 F.3d at 292. Under the continuation violation theory, “[w]hen

a defendant's conduct is part of a continuing practice, an action is timely so long as the last act

evidencing the continuing practice falls within the limitations period; in such an instance, the court

will grant relief for the earlier related acts that would otherwise be time-barred.” Brenner v. Local

514, United Bhd. of Carpenters & Joiners of Am., 927 F.2d 1283, 1295 (3d Cir.1991) (citation

omitted). It is a narrow and equitable exception and “should not provide a means for relieving

plaintiff[ ] from [his] duty to exercise reasonable diligence in pursuing [his] claims.” Cowell, 263

F.3d at 295 (citations omitted). “[I]f prior events should have alerted a reasonable person to act at
         Case 2:21-cv-00113-CB Document 22 Filed 05/10/21 Page 14 of 19




that time, the continuing violation theory will not overcome the relevant statute of limitations,”

King v. Township of East Lampeter, 17 F.Supp.2d 394, 416 (E.D.Pa.1998), aff'd, 182 F.3d 903 (3d

Cir.1999).

        To proceed under the doctrine, a plaintiff must establish both: 1) that “the last act

evidencing the continuing practice falls within the limitations period”; and 2) that “the defendant's

conduct is more than the occurrence of isolated or sporadic acts.” Cowell, 263 F.3d at 292

(emphasis added). “The focus of the continuing violations doctrine is on affirmative acts of the

defendants.” Id. at 293.

        As described supra, the most recent affirmative act of Defendant alleged within Plaintiff’s

original Complaint is said to have occurred on January 2, 2019 which is outside of the applicable

statute of limitations period. Plaintiff has Amended his original Complaint to include additional

factual averments in an attempt to extend the tolling of Plaintiff’s claims. As described above,

Plaintiff’s additional averments do not demonstrate any additional affirmative acts on the District’s

part, but instead describe repeated attempts of Plaintiff to contact the District and the District

counsel’s response to these requests. For the reasons described above, these acts do not qualify as

affirmative acts that give rise to the tolling of Plaintiff’s claims. As a result, Plaintiff has failed to

satisfy the first prong of the continuing violation doctrine.

        Even assuming arguendo that Plaintiff can satisfy the first prong of this test, Plaintiff also

fails to demonstrate the Defendant's conduct is more than the occurrence of isolated or sporadic

acts. With respect to this inquiry, the Third Circuit has instructed courts to consider subject matter,

frequency, and the degree of permanence, as follows: (1) whether the violations constitute the

same type of [harm], tending to connect them in a continuing violation; (2) whether the acts are

recurring or more in the nature of isolated incidents; and (3) whether the act had a degree of
         Case 2:21-cv-00113-CB Document 22 Filed 05/10/21 Page 15 of 19




permanence which should trigger the plaintiff's awareness of and duty to assert his rights and

whether the consequences of the act would continue even in the absence of a continuing intent to

discriminate. Cowell, 263 F.3d at 292. The degree of permanence consideration is the most

important of the factors. Id.

        The Eastern District of Pennsylvania applied this standard in Schneck v. Saucon Valley Sch.

Dist., 340 F. Supp. 2d 558 (E.D. Pa. 2004). In Schneck, a formal high school teacher who had

resigned after being disciplined brought a §1983 First Amendment claim against his formal

employer the Saucon Valley School District. The plaintiff asserted a continuing violation theory

arguing that the district’s conduct was of a continuous nature which would allow for exception to

timely filling requirements. Id. at 580. The alleged conduct of the district included claims that the

district had suspended the plaintiff from his job for more than a full school year barring him from

school property. Id. at 581.

        The court ultimately held that the consideration of the “degree of permanence” of

defendant's alleged conduct weighed so heavily against applying the continuing violations

doctrine, that it was virtually dispositive of the question-even assuming that other factors weighed

in plaintiff's favor. Id. The court found that “the nature of these prior alleged violations

unquestionably should have triggered plaintiff's awareness of the need to assert his rights” and that

“the suspension alone clearly had a degree of permanence such that plaintiff's awareness of the

need to assert his rights should have been triggered. From that point forward, it cannot be said that

plaintiff was oblivious to the need to assert his rights.” Id.

        The conduct in Schneck is substantially similar (if not nearly identical) to the conduct

alleged in Plaintiff’s Amended Complaint. The District’s issuance of the “Defiant Trespass notice”

on January 21, 2016 is the type of conduct outlined in this precedent which has the requisite degree
         Case 2:21-cv-00113-CB Document 22 Filed 05/10/21 Page 16 of 19




of permanence that would put Plaintiff on notice of a need to assert his rights. In fact, Plaintiff

himself admits he is aware of the permanent nature of the “Defiant Trespass notice” within his

Amended Complaint when he alleges that the District “permanently” barred him from District-

premises and District-activities and that the notice “provided no end date to this ban”. (AC, ¶¶ 41,

77). As a result, Plaintiff also fails the second prong of the continuing violation doctrine and his

claims are entirely time-barred. Plaintiff’s Amended Complaint should therefore be dismissed with

prejudice.

B.  SHOULD THE COURT DENY DEFENDANT’S MOTOIN TO DISMISS THE
AMENDED COMPLAINT IN ITS ENTIRETY, PLAINTIFF’S CLAIMS FOR
MONETARY RELIEF PURSUANT TO THE PENNSYLVANIA CONSTITUTION ARE
PROHIBITED.

       As discussed above, Plaintiff claims to have suffered damages including litigation expenses

including attorney fees, loss of reputation, humiliation, embarrassment, inconvenience, loss and/or

delay of educational opportunities, mental and emotional anguish and distress and other

compensatory damages under Count IV of his Amended Complaint brought pursuant to an alleged

violation of Article I, Section 7 of the Pennsylvania Constitution. (AC, ¶ 101).

       As recognized by the Third Circuit in its decision in Pocono Mt. Charter Sch. v. Pocono

Mt. Sch. Dist., 442 Fed. Appx. 681, 687 (3d Cir. 2011)(unpublished): “No Pennsylvania statute

establishes, and no Pennsylvania court has recognized, a private cause of action for damages under

the Pennsylvania Constitution. See Jones v. City of Phila., 890 A.2d 1188, 1208 (Pa.Commw.2006)

(“[N]either Pennsylvania statutory authority nor appellate case law has authorized the award of

money damages for violation of the Pennsylvania Constitution.”).”

       Accordingly, should the Court deny in part or in in whole Defendant’s Motion to Dismiss

the Amended Complaint in its entirety, any claim for monetary damages brought pursuant to Count

IV of Plaintiff’s Amended Complaint should be dismissed with prejudice.
         Case 2:21-cv-00113-CB Document 22 Filed 05/10/21 Page 17 of 19




                                      IV.      CONCLUSION

       For the reasons set forth above, the Defendant, Gateway School District respectfully

requests that the Court find that Plaintiff has failed to state a claim for which relief can be granted

with respect to all counts of Plaintiff’s Amended Complaint. Accordingly, Plaintiff’s Amended

Complaint must be dismissed with prejudice. In the alternative, the District respectfully requests

that the Court find that Plaintiff has failed to state a claim for which relief can be granted with

respect to any monetary damages requested by Plaintiff as part of Count IV of Plaintiff’s Amended

Complaint.

                                                Respectfully submitted,

                                                ANDREWS & PRICE


                                            By: /s/ Joseph W. Cavrich
                                                Joseph W. Cavrich, Esq.
                                                P.A. I.D. No. 52693
                                                /s/ Salvatore Bittner
                                                Salvatore Bittner, Esq.
                                                PA I.D. No. 322929
                                                Firm No. 549
                                                1500 Ardmore Boulevard, Suite 506
                                                Pittsburgh, PA 15221
                                                (412) 243-9700
                                                Attorneys for the Defendant
         Case 2:21-cv-00113-CB Document 22 Filed 05/10/21 Page 18 of 19




                             CERTIFICATE OF COMPLIANCE
       I hereby certify that I have complied with the Court’s Order of January 28, 2021 (ECF No.

3), which obligated the undersigned counsel to make a good faith effort to meet and confer with

Plaintiff’s counsel before filing the within motion to determine whether any pleading defects were

curable by amendment, thereby obviating part or all of the motion.

                                             /s/ Joseph W. Cavrich
                                             Joseph W. Cavrich, Esq.
         Case 2:21-cv-00113-CB Document 22 Filed 05/10/21 Page 19 of 19




                                CERTIFICATE OF SERVICE

       I hereby certify that on May 10, 2021, the foregoing was filed electronically. Notice of this

filing will be sent to all parties by operation of the Court’s electronic case filing system and

constitutes service of this filing under Rule 5(b)(2)(E) of the Federal Rules of Civil Procedure.

Parties may access this filing through the Court’s ECF system.




                                             /s/ Joseph W. Cavrich
                                             Joseph W. Cavrich
